DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed June 2, 2022 has been received and entered.  Claims 5, 15, 19-50, and 52-81 have been cancelled.  Accordingly, claims 1-4, 6-14, 16-18, 51, and 82 are pending in the instant application, of which claims 18, 51 and 82 have been withdrawn from further consideration as being drawn to a non-elected invention.

CLAIMS
1.	The rejection of claim 7 on the basis that it contains an improper Markush grouping of alternatives is maintained. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
	Applicants are asserting that MPEP 706.03(y) states that a Markush grouping is proper if all the members of the group belong to a recognized class.  
	Applicants arguments have been fully considered but are not found to be persuasive.
	Applicants assert that MPEP 706.03(y) sets forth that members of a Markush group share a single structural similarity when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, Applicants are respectfully pointed out to the fact that they are clearly using an old version of the MPEP, as the current version no longer contains section 706.03(y).  
706.03(y) [Reserved] [R-10.2019]
[Editor Note: Information pertaining to improper Markush groupings has been moved to MPEP § 2117.]

	As Applicants will note, MPEP 2117 now contains the information concerning Applicants arguments.  As set forth in MPEP 2117,  A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).  (Emphasis added).  As each of the genes recited in Claim 7 and proteins recited in claim 11 fail to share a single structural similarity claims 7 and 11 constitute an improper Markush group.
	As Applicants have argued an out of date version of the MPEP and failed to address and structural similarity, Applicants arguments are unpersuasive.

A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claim 7 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the genetic mutations of a gene in the claims share a “single structural similarity.”  To the contrary, each of the recited genes has its own mutually exclusive molecular structure.    Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
For reasons of record, as well as those recited above, this rejection is maintained.

2.	The rejection of Claim 11 on the basis that it contains an improper Markush grouping of alternatives is maintained. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
	Applicants arguments are identical to those recited in rejection number one, and have been fully addressed in rejection number one.
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claim 11 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the proteins in the claims share a “single structural similarity.”  To the contrary, each of the recited proteins has its own mutually exclusive, unique primary, secondary and tertiary structure.    Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
For reasons of record, as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 112
3.	The rejection of claims 11-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicants amendment. 
	
4.	The rejection of claims 11-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being vague and indefinite in the recitation of “variants/truncations/fragments thereof” is withdrawn in view of Applicants amendment.  

Claim Rejections - 35 USC § 102
5.	The rejection of claim(s) 1-4, 6-12, and 14-17 under 35 U.S.C. 102(a)(1) as being anticipated by Aroian et al is withdrawn in view of Applicants Declaration.

6.	The rejection of claim(s) 1-4 and 6-17 under 35 U.S.C. 102(a)(1) as being anticipated by Aroian et al is withdrawn in view of Applicants Declaration.

The following new grounds of rejection are applied to the claims:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4, 6-12, 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durmaz et al.
The claims are directed to a pharmaceutical composition comprising an isolated native, bioactive nematicidial crystal formed from a single type of nematicidal crystal protein, wherein the crystal protein is produced by a non-sporulating form of host bacterium, and wherein the pharmaceutical composition is substantially free of any bacterial spores.
Durmaz et al (Applied and Environmental Microbiology  Vol. 82, No. 4, pp 1286-1294, 2016; available online December 2015) disclose of extracellular expression of Bacillus thuringiensis crystal protein Cry5B in Lactococcus lactis.  (See abstract).  Durmaz et al further disclose immunoblots showing the recombinantly produced Cry5B protein crystal.  (See Figure 1).  Durmaz et al further disclose that the Cry proteins could be delivered orally.  (See abstract).  
It is noted that Durmaz et al do not produce the bioactive nematicidial crystal via genetic mutations that result in defective sporulation.  However, these are merely product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or point of isolation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Wikipedia (Lactococcus lactis - Wikipedia) demonstrates that Lactococcus lactis is a non-sporulating strain.
Accordingly, recombinant production of a nematicidial crystal protein (Cry5B) in a non-sporulating host bacterium is deemed to anticipate each and every limitation of the instantly filed claims.  The limitation of “substantially free of any bacterial spores” is an inherent characteristic of the protein produced by Durmaz et al given that it was produced in a non-sporulating strain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-4, 6-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Durmaz et al in view of Aroian et al.
The claims are directed to a pharmaceutical composition comprising an isolated native, bioactive nematicidial crystal formed from a single type of nematicidal crystal protein, wherein the crystal protein is produced by a non-sporulating form of host bacterium, and wherein the pharmaceutical composition is substantially free of any bacterial spores, wherein the crystal protein is Cry5B variant Ser407Cys.
The teachings of Durmaz et al are set forth above.
Durmaz et al do not teach of Cry5B variant Ser407Cys.
Aroian et al (US Publication 2010/0024075) teach of pharmaceutical compositions comprising Cry5B crystal proteins.  (See paragraph 0012 and 0096; claim 16).  Aroian et al further teach of compositions comprising pharmaceutically acceptable carriers.  (See paragraph 0096).  Aroian et al further teach of oral formulations.  (See paragraph 0097).  Aroian et al further teach of capsules.  (See paragraph 0098).  Aroian et al further teach of the Cry5B variant Ser407Cys.  (See paragraph 0132).
Accordingly, it would have been obvious to one of ordinary skill in the art to have taken the method of producing a crystal Cry5B protein in a non-sporulating host as taught by Durmaz et al and substituted the variant protein Ser407Cys as taught by Aroian et al.  One would have been motivated to produced such a substitution based on the combined teaching of success by Durmaz et al and Aroian et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 10, 2022